DETAILED ACTION
	This office action is in response to the application filed on 6/1/2021 in which claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reisinger et al. (US20180275268A1).
As to claim 1, Reisinger teaches an ultra-wide band (UWB) ranging device comprising: ([0011] The disclosure is based on the object of improving an apparatus and a method for determining a distance between an anchor and a tag, wherein a localization can be performed by means of UWB with a protocol suitable for that purpose)
a processor; and a computer-readable medium in communication with the processor and storing instructions that, when executed by the processor, cause the processor to control the UWB ranging device to perform (claim 13. A non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code adapted to be executed on a processor to implement a method of determining a distance as claimed in claim 12.)
transmitting an integrated packet including a Scrambled Timestamp Sequence (STS) and a payload. ([0031] FIG. 2 shows a first frame type 6, which comprises a synchronization part SYNC, a start of frame delimiter SFD 1, a secure training sequence STS and a data part DATA. [0038] FIG. 6 shows an exemplary ranging sequence with a poll-ranging frame P from a tag to an anchor, with a response-ranging frame R from the anchor to the tag, and with a final-ranging frame F from the tag to the anchor, which are transmitted and received in the said sequence. The poll-ranging frame P, the response-ranging frame R, and the final-ranging frame F are designed as the first frame type (cf. FIGS. 2 and 4).)
As to claim 2, Reisinger teaches the UWB ranging device of claim 1, wherein the instructions, when executed by the processor, further cause the processor to control the UWB ranging device to perform transmitting a poll and a final patch, the final patch including the integrated packet. ([0038] FIG. 6 shows an exemplary ranging sequence with a poll-ranging frame P from a tag to an anchor, with a response-ranging frame R from the anchor to the tag, and with a final-ranging frame F from the tag to the anchor, which are transmitted and received in the said sequence. The poll-ranging frame P, the response-ranging frame R, and the final-ranging frame F are designed as the first frame type (cf. FIGS. 2 and 4).)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger in view of Li et al. (US20200183000A1).
As to claim 3, Reisinger teaches the UWB ranging device of claim 2, wherein the instructions, when executed by the processor, further cause the processor to control the UWB ranging device to perform: 
But does not specifically teach:
calculating, based on an actual poll transmission time, an error in a transmission time; and estimating, based on the calculated error, the final transmission time.
However Li teaches calculating, based on an actual poll transmission time, an error in a transmission time; and estimating, based on the calculated error, the final transmission time. ([0141] DS-TWR with three messages is illustrated in FIG. 8, which reduces the estimation error induced by clock drift from long response delays. Device A is the initiator to initialize the first roundtrip measurement, while device B as the responder, responses to complete the first roundtrip measurement, and meanwhile initialize the second roundtrip measurement. Each device precisely timestamps the transmission and reception times of the messages, and the resultant time-of-flight estimate, T.sub.prop, can be calculated by the expression.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ranging method of Reisinger with the clock sync method of Li order to reduce estimation error.
As to claim 4, Reisinger in view of Li teaches the UWB ranging device of claim 3, wherein the instructions, when executed by the processor, further cause the processor to control the UWB ranging device to perform: determining that antenna diversity has been applied or UWB ranging has been repeatedly performed in previous stages; calculating an average of a plurality of errors in a plurality of transmission times in the previous stages; and estimating, based on the calculated average, the final transmission time. (Li 0141] DS-TWR with three messages is illustrated in FIG. 8, which reduces the estimation error induced by clock drift from long response delays. Device A is the initiator to initialize the first roundtrip measurement, while device B as the responder, responses to complete the first roundtrip measurement, and meanwhile initialize the second roundtrip measurement. Each device precisely timestamps the transmission and reception times of the messages, and the resultant time-of-flight estimate, T.sub.prop, can be calculated by the expression) the equation shows multiple rounds with an average for calculating a final time.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ranging method of Reisinger with the clock sync method of Li order to reduce estimation error.
As to claim 5, Reisinger teaches an ultra-wide band (UWB) ranging method comprising: transmitting a poll including a Scrambled Timestamp Sequence(STS) and a payload; ([0031] FIG. 2 shows a first frame type 6, which comprises a synchronization part SYNC, a start of frame delimiter SFD 1, a secure training sequence STS and a data part DATA. [0038] FIG. 6 shows an exemplary ranging sequence with a poll-ranging frame P from a tag to an anchor, with a response-ranging frame R from the anchor to the tag, and with a final-ranging frame F from the tag to the anchor, which are transmitted and received in the said sequence. The poll-ranging frame P, the response-ranging frame R, and the final-ranging frame F are designed as the first frame type (cf. FIGS. 2 and 4).)
But does not specifically teach:
estimating a final transmission time; and transmitting, based on the estimated final transmission time, a final patch including the STS and payload.
However Li teaches estimating a final transmission time (Li 0141] DS-TWR with three messages is illustrated in FIG. 8, which reduces the estimation error induced by clock drift from long response delays. Device A is the initiator to initialize the first roundtrip measurement, while device B as the responder, responses to complete the first roundtrip measurement, and meanwhile initialize the second roundtrip measurement. Each device precisely timestamps the transmission and reception times of the messages, and the resultant time-of-flight estimate, T.sub.prop, can be calculated by the expression) the equation shows multiple rounds with an average for calculating a final time.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ranging method of Reisinger with the clock sync method of Li order to reduce estimation error.
Reisinger in view of Li teaches based on the estimated final transmission time, a final patch including the STS and payload. (Reisinger [0038] FIG. 6 shows an exemplary ranging sequence with a poll-ranging frame P from a tag to an anchor, with a response-ranging frame R from the anchor to the tag, and with a final-ranging frame F from the tag to the anchor, which are transmitted and received in the said sequence. The poll-ranging frame P, the response-ranging frame R, and the final-ranging frame F are designed as the first frame type (cf. FIGS. 2 and 4).) in view of Li the final message would be sent based on final estimated time.
As to claim 6, Reisinger in view of Li teaches the UWB ranging method of claim 5, wherein the poll is transmitted to an anchor by integrating a first frame for data communication with a second frame to which the STS for affixing a timestamp is added. (Reisinger claim 3. The apparatus as claimed in claim 2, wherein the final-ranging frame is accompanied by a message of the second frame type, wherein the accompanying message transports timestamp data from the tag to the anchor.)
As to claim 7, Reisinger in view of Li teaches the UWB ranging method of claim 5, wherein estimating the final transmission time comprises: calculating, based on an actual poll transmission time, an error in a transmission time for transmitting the poll; and estimating, based on the calculated error, the final transmission time. (Li [0141] DS-TWR with three messages is illustrated in FIG. 8, which reduces the estimation error induced by clock drift from long response delays. Device A is the initiator to initialize the first roundtrip measurement, while device B as the responder, responses to complete the first roundtrip measurement, and meanwhile initialize the second roundtrip measurement. Each device precisely timestamps the transmission and reception times of the messages, and the resultant time-of-flight estimate, T.sub.prop, can be calculated by the expression.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ranging method of Reisinger with the clock sync method of Li order to reduce estimation error.
As to claim 8, Reisinger in view of Li teaches the UWB ranging method of claim 7, wherein estimating the final transmission time further comprises: determining that antenna diversity has been applied or UWB ranging has been repeatedly performed in previous stages; calculating an average of a plurality of errors in a plurality of transmission times in the previous stages; and estimating, based on the calculated average, the final transmission time. (Li 0141] DS-TWR with three messages is illustrated in FIG. 8, which reduces the estimation error induced by clock drift from long response delays. Device A is the initiator to initialize the first roundtrip measurement, while device B as the responder, responses to complete the first roundtrip measurement, and meanwhile initialize the second roundtrip measurement. Each device precisely timestamps the transmission and reception times of the messages, and the resultant time-of-flight estimate, T.sub.prop, can be calculated by the expression) the equation shows multiple rounds with an average for calculating a final time.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the ranging method of Reisinger with the clock sync method of Li order to reduce estimation error.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/           Examiner, Art Unit 2465